ORDER

PER CURIAM.
AND NOW, this 29th day of April, 2003, a Rule having been entered by this Court on February 28, 2003, pursuant to Rule 214(d)(1), Pa.R.D.E., directing George E. Tillerson, III, to show cause why he should not be placed on temporary suspension and no response having been filed, it is hereby
ORDERED that the Rule is made absolute; George E. Tillerson, III, is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa. R.D.E.; and the matter is referred to the *585Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.